Delaney, J. Claimant was injured on September 26, 1949 in an accident arising out of and in the course of his employment as a common laborer in the Department of Public Works and Buildings, Division of Highways. On September 26, 1949 Mr. Crutchfield was one of a group of men engaged in filling cracks in concrete pavement with molten bituminous material. The work was being done on S.B.I. Route 29 in Peoria County. While working approximately five miles south of Chillicothe, Mr. Crutchfield was walking along the edge of the pavement to the next point of operation, when the supply truck passed him. The sandbox, which extended over the side of the truck body, struck Mr. Crutchfield, knocking him down. As he fell, hot asphalt, which he was carrying in a pouring can, was spilled over his left hand and arm. His superior took him to Dr. S. A. Smith in Chillicothe for treatment. On September 27, 1949, Dr. Smith submitted the following report to the Division of Highways: “Nature of injury — First and second degree bums left hand and arm.” On January 14, 1950, Dr. Smith sent the Division of Highways the following report: “Thomas Crutchfield who was recently burned while at work on the State highway is suffering with a 25 per cent disability of the left hand due to contracture of the extensor tendons.” From the testimony introduced into the record, and the observations of Commissioner Henry S. Wise, we are of the opinion claimant, Thomas William Crutchfield, has suffered a 10 per cent permanent, partial loss of use of his left hand. No jurisdictional questions were raised. The record consists of the complaint, departmental report, transcript of evidence and stipulation waiving briefs of both parties. At the time of the accident, claimant was 72 years of age, married, but had no children under 18 years of age dependent upon him for support. His earnings in the year preceding September 26, 1949 totalled $1,931.80. Claimant continued to work after the accident, and there was no payment of compensation for loss of time. The State of Illinois paid a bill of $63.00 to Dr. S. A. Smith for professional services. Claimant is entitled to 10 per cent partial, permanent loss of use of his left hand, being 17 weeks at the maximum rate of $15.00 per week. The injury having occurred after July 1, 1949, this amount must be increased 50 per cent, making a compensation rate of $22.50 per week. John Nelson Eice took and transcribed the testimony, for which he submitted his charge of $14.70, which we find is fair, reasonable and customary. An award is made to claimant, Thomas William Crutchfield, in the sum of $382.50, all of which has accrued and is payable forthwith. An award is also made to John Nelson Eice in the sum of $14.70, payable forthwith. ■ This award is subject to the' approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”